 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9
10   BRYAN B. BONHAM,                                      Case No.: 2:17-cv-02398-RFB-NJK
11          Plaintiff(s),                                                ORDER
12   v.                                                            [Docket Nos. 26, 40]
13   ROMERO ARANAS, et al.,
14          Defendant(s).
15         Pending before the Court is Plaintiff’s motion to amend the complaint to correctly identify
16 Dr. Gregory Brian as a Defendant. Docket No. 40. Defendants do not oppose that motion. Docket
17 No. 45. Accordingly, the motion to amend the complaint to correctly identify Defendant Dr.
18 Gregory Brian is GRANTED and the Clerk’s Office is INSTRUCTED to file on the docket the
19 amended complaint. Docket No. 40 at 5-15. No later than July 15, 2019, the Attorney General’s
20 Office shall file a notice advising whether it accepts service on behalf of Dr. Gregory Brian. If
21 not, the Attorney General’s Office shall file his last known address under seal by that date.
22         In light of the issuance of this order, the motion for service at Docket No. 26 is hereby
23 DENIED without prejudice to being refiled if the Attorney General’s Office does not accept
24 service on behalf of Defendant Dr. Gregory Brian.
25         IT IS SO ORDERED.
26         Dated: July 8, 2019
27                                                              ______________________________
                                                                Nancy J. Koppe
28                                                              United States Magistrate Judge

                                                    1
